Citation Nr: 1449688	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  14-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for migraine headaches.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1986 to October 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

Migraine headaches are related to service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1131, 5103, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service treatment records show treatment for a headache of three days in duration in July 1988, and a December 1988 record reflects headaches.  In addition, VA treatment records show diagnoses and treatment for migraine headaches, to include in August 2012.

Migraine headaches were not noted at service entrance and the Veteran is presumed sound at service entrance.  Although the Veteran noted headaches at service entrance, she testified that headaches prior to service were distinguishable from the in-service migraines.  She added that occasional headaches prior to service were relieved with aspirin whereas the in-service migraine headaches were prolonged and debilitating.  Consistent with her testimony is the August 2011 VA examination report reflecting weekly episodes of prostrating migraines with onset in the 1980s.  The Veteran has consistently and competently reported her contentions and symptoms.  

The evidence is, at the least, in equipoise.  Resolving doubt in the Veteran's favor, service connection for migraine headaches is warranted.  


ORDER

Service connection for migraine headaches is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


